DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on July 28, 2022. 
Claims 1, 6, 10, 15, 17, and 19 have been amended. 
Claims 3-4, 12-13, 18, and 20 are canceled.
Claims 21-26 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on July 5, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to HINRICHS teaches the newly added limitations as shown in the rejections below. 

Claim Objections
Regarding claim 22, the claim is objected to because the claim recites the limitation “is further configured write” in line 2, which is grammatically incorrect. For purposes of examination, the Examiner construes the limitation to mean ““is further configured to write.”
Regarding claim 26, the claim recites similar limitation as corresponding claim 22 and is objected to for similar reasons as claim 22 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 23, and 25, the claim limitations “erase the LSA and to rewrite the LSA with the second namespace and a third namespace that defines the first portion with the second size” are not supported in the specification, and therefore, constitutes new matter. Applicant’s specification does not recite erasing or rewriting the LSA. If Applicant disagrees that the claim limitations of claims 21, 23, and 25 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitations.
Regarding claims 22, 24, and 26, the claim limitations “write a third namespace to the LSA, wherein the third namespace defines a third portion of storage space on the memory device as memory mode memory having a third size equal to a difference between the first size and the second size” are not supported in the specification, and therefore, constitutes new matter. Applicant’s specification does not recite erasing or rewriting the LSA. If Applicant disagrees that the claim limitations of claims 22, 24, and 26 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM (Patent No.: US 7,587,572 B1), hereafter STENSTROM, in view of HINRICHS (Pub. No.: US 2010/0191779 A1), hereafter HINRICHS.
Regarding claim 1, STENSTROM teaches:
An information handling system, comprising: a memory device configured to define […] a first portion of storage space on the memory device as memory mode memory having a first size, and to define […] a second portion of the storage space as storage mode memory (STENSTROM C2:L18-37 teach partitioning the process memory into an uncompressed region (i.e. memory mode memory) having a first size and a compressed region (i.e. storage mode memory) having a second size),
wherein storage space of the memory device that is defined as memory mode memory is represented as a portion of a system physical address space of the information handling system (STENSTROM C4:L59-62 tech the process main memory 102 is partitioned into uncompressed region ML1 and compressed region ML2, where C5:L16-23 teach the active process using virtual memory as supported by the operating system to enlarge the address space (i.e. set of physical addresses in the process main memory 102); C6:L27-30 teach process main memory 102 is RAM (i.e. random access memory), where any instruction accessing process main memory 102 is seen as a random memory type transaction),
wherein storage space of the memory device that is defined as storage mode memory is represented as a storage device in the information handling system (STENSTROM C9:L43-58 teach creating the compression region ML2, where FIG. 3 illustrates the compressed pages residing in the compressed region ML2 (see also C8:L2-4); C5:L24-38 teach each page of data is stored to the storage 112 until the page is needed and requested, which is copied into the process main memory 102, where storage 112 can be a disk, where any instruction accessing storage 112 is seen as a disk type transaction);
an operating system configured to instantiate a paged virtual memory architecture on the information handling system (STENSTROM C5:L24-38 teach to facilitate copying of data into the process main memory 102, the operating system has partitioned data in the storage 112 (i.e. virtual memory) into pages, where each page is stored to the storage 112 until the page is needed for the execution of the active process);
wherein the information handling system is configured to determine a page miss rate for pages stored in the first portion of the storage space (STENSTROM C7:L31-C8:L11 teach keeping track of the active process main memory 102 access time using an equation, where to determine the average process main memory access time, the cache miss rate in the uncompressed region ML1 as well as the page fault rate in the compressed region ML2 are considered; C13:L50-56 and FIG. 6B 620 teach a determination is made as to whether the miss rate in the uncompressed portion is less than the miss rate threshold),
to receive a request to increase the first size of the first portion of storage space in response to determining the page miss rate, and to increase the first size of the first portion of storage space to a second size in response to the request (STENSTROM C13:L50-56 and FIG. 6B 620 teach a determination is made as to whether the miss rate in the uncompressed portion is less than the miss rate threshold, and if not, a request is made for additional process memory (FIG. 6B 638); C12:L37-51 also teach dynamically adjusting the size of the uncompressed region ML1 (i.e. first portion) and compressed region ML2 such that the latency associated with swapping of pages between the process main memory 102 and the storage 112 is minimized by first swapping out least recently used pages from the compressed region ML2; C11:L16-57 teach when the miss rate in ML1 is greater than the miss rate threshold M1-TH, too many ML1 misses are being experienced, and free space can be claimed from the compressed region ML2 by swapping a number of pages residing in the compressed region ML2 to the storage 112 (i.e. victimizing the lru pages in the compressed region ML2)),
STENSTROM does not appear to explicitly teach define, by a first namespace of a Label Storage Area (LSA) of the memory device, a first portion of storage space on the memory device, and define, by a second namespace of the LSA, a second portion of the storage space as storage mode memory, wherein, in increasing the first size of the first portion to the second size, the information handling system is further configured to change the LSA.
However, HINRICHS teaches define, by a first namespace of a Label Storage Area (LSA) of the memory device, a first portion of storage space on the memory device, and define, by a second namespace of the LSA, a second portion of the storage space as storage mode memory (HINRICHS [0033-0034] teach a namespace has a set storage allocation at any particular time, and the storage device is repartitioned to reallocate storage capacity between multiple namespaces, where blocks 201-204 may be assigned to namespace "public" (i.e. first namespace of LSA), whereas blocks 205-208 are assigned to namespace "private" (i.e. second namespace of LSA); [0042] also teaches allowing dynamic allocation of storage capacity between multiple namespaces as needed, altering the relative capacity of the storage device utilized by the "public" and "private" namespaces such that one namespace may use a larger share of the total capacity of the storage device, and the other namespace a smaller share),
wherein, in increasing the first size of the first portion to the second size, the information handling system is further configured to change the LSA (see HINRICHS [0042] above; [0081-0084] also teach modifying a ratio of the first allocation and the second allocation based on a size of the free blocks used to store the first file, where subsequent operations may change the allocation ratio of storage capacity for the namespaces).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM and HINRICHS before them, to include HINRICHS’ dynamic allocation of storage capacity to namespaces in STENSTROM’s virtual memory system. One would have been motivated to make such a combination in order to avoid underutilization of storage capacity by providing flexible allocation of storage capacity depending on desired usage pattern as taught by HINRICHS ([0002]).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 6, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS also teaches wherein the information handling system is further configured to determine that the page miss rate is greater than a threshold, and to provide the request in response to determining that the page miss rate is greater than the threshold (see STENSTROM C13:L50-56 and FIG. 6B 620 & 638 as taught above in reference to claim 1, where a determination is made as to whether the miss rate in the uncompressed portion is less than the miss rate threshold, and if not, a request is made for additional process memory; see also C11:L16-57 as taught above in reference to claim 1).
Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 21, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS also teaches:
wherein, in changing the LSA, the information handling system is further configured to erase the LSA and to rewrite the LSA with the second namespace and a third namespace that defines the first portion with the second size (see HINRICHS [0081-0084] as taught above in reference to claim 1 for modifying the allocation ratio of storage capacity for the namespaces, and [0043] also teaches altering the relative capacity of the namespaces expands the storage capacity granted to one namespace and shrink the capacity grated to the other namespace, where adjusting the ratio of storage capacity for the namespaces is seen as “erasing” & “rewriting” the LSA with the second size). 
The same motivation that was utilized for combining STENSTROM and HINRICHS as set forth in claim 1 is equally applicable to claim 21. 
Regarding claim 22, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS also teaches:
wherein, in changing the LSA, the information handling system is further configured write a third namespace to the LSA, wherein the third namespace defines a third portion of storage space on the memory device as memory mode memory having a third size equal to a difference between the first size and the second size (see HINRICHS [0081-0084] as taught above in reference to claim 1 for modifying the allocation ratio of storage capacity for the namespaces, and [0043] also teaches altering the relative capacity of the namespaces expands the storage capacity granted to one namespace and shrink the capacity grated to the other namespace). 
The same motivation that was utilized for combining STENSTROM and HINRICHS as set forth in claim 1 is equally applicable to claim 22.
Regarding claim 23, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 22 and is rejected for similar reasons as claim 22 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 22 and is rejected for similar reasons as claim 22 using similar teachings and rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS as applied to claims 1 and 10 above, and further in view of WEI (Pub. No.: US 2020/0363974 A1), hereafter WEI.
Regarding claim 2, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS does not appear to explicitly teach:
wherein the memory device comprises a non-volatile dual in-line memory module. 
However, WEI teaches the limitation (WEI [0027] teaches a NVDIMM such as Intel Optane DC Persistent Memory Module (DCPMM) DIMM).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM, HINRICHS, and WEI before them, to include WEI’s DCPMM in STENSTROM and HINRICHS’s storage system with adjustable memory partitions. One would have been motivated to make such a combination in order to prevent data loss by allowing data retention even when powered off.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS as applied to claims 1 and 10 above, and further in view of BORDAZ (Patent No.: US 6,195,731 B1), hereafter BORDAZ.
Regarding claim 5, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS also teaches:
wherein the page miss rate includes an […] average of page misses over time (see STENSTROM C7:L31-C8:L11 as taught above in reference to claim 1 for determining the cache miss rate in the uncompressed region ML1).
STENSTROM in view of HINRICHS does not appear to explicitly teach a weighted average of page misses over time.
However, STENSTROM in view of HINRICHS and BORDAZ teaches the limitation (BORDAZ C3:L30-36 teach applying corrective weighting coefficients to the average miss times as a function of the effective operation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM, HINRICHS, and BORDAZ before them, to include BORDAZ’s corrective weighting to average miss times in STENSTROM and HINRICHS’s cache miss rate. One would have been motivated to make such a combination in order to obtain actual average access times with satisfactory reliability as taught by BORDAZ (C3:L30-36).
Regarding claim 14, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS as applied to claims 1 and 10 above, and further in view of SYAMALA (Pub. No.: US 2020/0349067 A1), hereafter SYAMALA.
Regarding claim 7, STENSTROM in view of HINRICHS teaches the elements of claim 1 as outlined above. STENSTROM in view of HINRICHS also teaches:
wherein the information handling system is further configured to determine the second size of the first portion of storage space […] (see STENSTROM C11:L16-57 & C12:L37-51 as taught above in reference to claim 1 for dynamically adjusting the size of the uncompressed region ML1 and compressed region ML2 such that the latency associated with swapping of pages between the process main memory 102 and the storage 112 is minimized). 
STENSTROM in view of HINRICHS does not appear to explicitly teach determine the second size of the first portion of storage space based upon a machine learning model.
However, SYAMALA teaches the limitation (SYAMALA [0020] teaches machine learning based determination of the target memory size and an ML algorithm that evaluates historical usage patterns for optimization).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM, HINRICHS, and SYAMALA before them, to include SYAMALA’s machine learning algorithm in STENSTROM and HINRICHS’s system with adjustable memory partitions. One would have been motivated to make such a combination in order to optimize price and performance trade-offs by using a machine learning algorithm as taught by SYAMALA ([0020]).
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS and SYAMALA as applied to claims 7 and 16 above, and further in view of SRIDHARA (Pub. No.: US 2019/0108015 A1), hereafter SRIDHARA.
Regarding claim 8, STENSTROM in view of HINRICHS and SYAMALA teaches the elements of claim 7 as outlined above. STENSTROM in view of HINRICHS and SYAMALA does not appear to explicitly teach:
wherein the machine learning model comprises an autoregressive integrated moving average model. 
However, SRIDHARA teaches the limitation (SRIDHARA [0048] teaches generating a model fitted to respective sizes of previous updates, where the update manager generates an autoregressive integrated moving average (ARIMA) model based on the update history).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM, HINRICHS, SYAMALA, and SRIDHARA before them, to include SRIDHARA’s ARIMA model in STENSTROM, HINRICHS, and SYAMALA’s system with adjustable memory partitions using machine learning. One would have been motivated to make such a combination in order to improve efficiency of the memory system by predicting future data in the series.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS and SYAMALA as applied to claim 7 above, and further in view of SETHI (Pub. No.: US 2021/0406140 A1), hereafter SETHI.
Regarding claim 9, STENSTROM in view of HINRICHS and SYAMALA teaches the elements of claim 7 as outlined above. STENSTROM in view of HINRICHS and SYAMALA does not appear to explicitly teach:
wherein the machine learning model further comprises a binary classifier. 
However, SETHI teaches the limitation (SETHI [0036] teaches a probabilistic supervised machine learning algorithm that uses binary classifiers to calculate the probability of a failure based at least in part on prior probabilities including a determined likelihood value). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of STENSTROM, HINRICHS, SYAMALA, and SETHI before them, to modify STENSTROM, HINRICHS, and SYAMALA’s system with adjustable memory partitions using machine learning that uses binary classifiers as taught by SETHI. Using the known technique of using binary classifiers to calculate the probability of a failure based at least in part on prior probabilities in STENSTROM, HINRICHS, and SYAMALA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that STENSTROM, HINRICHS, and SYAMALA was ready for improvement to incorporate the binary classifiers to calculate the probability of a failure based at least in part on prior probabilities as taught by SETHI.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over STENSTROM in view of HINRICHS and BLAGODUROV (Pub. No.: US 2016/0378655 A1), hereafter BLAGODUROV.
Regarding claim 19, STENSTROM teaches:
An information handling system, comprising: a […] memory device configured to define […] a first portion of storage space on the memory device as memory mode memory having a first size, and to define […] a second portion of the storage space on the memory device as storage mode memory (see STENSTROM C2:L18-37 as taught above in reference to claim 1),
wherein storage space of the […] memory device that is defined as storage mode memory is represented as a storage device in the information handling system (see STENSTROM C5:L24-38, C8:L2-4, C9:L43-58, and FIG. 3 as taught above in reference to claim 1);
an operating system configured to instantiate a paged virtual memory architecture on the information handling system (see STENSTROM C5:L24-38 as taught above in reference to claim 1); 
wherein the information handling system is configured to determine a page miss rate for the system physical address space (see STENSTROM C7:L31-C8:L11, C13:L50-56, and FIG. 6B 620 as taught above in reference to claim 1), 
to increase the first size of the first portion of storage space of the NVRAM device to a second size in response to a request to increase a first size of the first portion of storage space in response to determining the page miss rate (see STENSTROM C11:L16-57, C12:L37-51, C13:L50-56, and FIG. 6B 620 & 638 as taught above in reference to claim 1).
STENSTROM does not appear to explicitly teach dynamic random access memory (DRAM) device; a non-volatile random access memory (NVRAM) device, define, by a first namespace of a Label Storage Area (LSA) of the memory device, a first portion of storage space on the NVRAM device, and define, by a second namespace of the LSA, a second portion of the storage space on the NRAM device as storage mode memory, wherein a sum of storage space of the DRAM device and the first portion of the storage space of the NVRAM device is represented as a system physical address space of the information handling system, wherein, in increasing the first size of the first portion to the second size, the information handling system is further configured to change the LSA.
However, HINRICHS teaches define, by a first namespace of a Label Storage Area (LSA) of the memory device, a first portion of storage space on the memory device, and define, by a second namespace of the LSA, a second portion of the storage space as storage mode memory (HINRICHS [0033-0034] teach a namespace has a set storage allocation at any particular time, and the storage device is repartitioned to reallocate storage capacity between multiple namespaces, where blocks 201-204 may be assigned to namespace "public" (i.e. first namespace of LSA), whereas blocks 205-208 are assigned to namespace "private" (i.e. second namespace of LSA); [0042] also teaches allowing dynamic allocation of storage capacity between multiple namespaces as needed, altering the relative capacity of the storage device utilized by the "public" and "private" namespaces such that one namespace may use a larger share of the total capacity of the storage device, and the other namespace a smaller share),
wherein, in increasing the first size of the first portion to the second size, the information handling system is further configured to change the LSA (see HINRICHS [0042] above; [0081-0084] also teach modifying a ratio of the first allocation and the second allocation based on a size of the free blocks used to store the first file, where subsequent operations may change the allocation ratio of storage capacity for the namespaces).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM and HINRICHS before them, to include HINRICHS’ dynamic allocation of storage capacity to namespaces in STENSTROM’s virtual memory system. One would have been motivated to make such a combination in order to avoid underutilization of storage capacity by providing flexible allocation of storage capacity depending on desired usage pattern as taught by HINRICHS ([0002]).
STENSTROM in view of HINRICHS does not appear to explicitly teach dynamic random access memory (DRAM) device; a non-volatile random access memory (NVRAM) device, wherein a sum of storage space of the DRAM device and the first portion of the storage space of the NVRAM device is represented as a system physical address space of the information handling system.
However, BLAGODUROV teaches dynamic random access memory (DRAM) device (BLAGODUROV [0008] teaches a heterogeneous memory architecture mapping stacked DRAM and NVRAM to the same physical address space).
STENSTROM in view of HINRICHS and BLAGODUROV also teaches a non-volatile random access memory (NVRAM) device (see BLAGODUROV [0008] above),
wherein a sum of storage space of the DRAM device and the first portion of the storage space of the NVRAM device is represented as a system physical address space of the information handling system (see BLAGODUROV [0008] above, and STENSTROM C6:L27-30 teach process main memory 102 is RAM (i.e. random access memory), where any instruction accessing process main memory 102 is seen as a random memory type transaction).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of STENSTROM, HINRICHS, and BLAGODUROV before them, to incorporate BLAGODUROV’s heterogeneous memory architecture in STENSTROM and HINRICHS’s system with adjustable memory partitions. One would have been motivated to make such a combination in order to take advantage of reduced communication latency between CPUs and other compute devices and improved compatibility of various devices provided by having a heterogeneous memory architecture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HAMAGUCHI (Pub. No.: US 2012/0059989 A1) – “CLUSTER TYPE STORAGE SYSTEM AND METHOD OF CONTROLLING THE SAME” relates to adjusting the ratio between a global namespace storage area and a local namespace storage area.
GARCIA (Pub. No.: US 2007/0088920 A1) – “Managing Data For Memory, A Data Store, And A Storage Device” relates to the size of page store increasing each time there is additional data to be stored in the page store after a page miss.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138